726 N.W.2d 37 (2007)
BIORESOURCE, INC., Plaintiff-Appellant, and
Oppmac, Inc., Intervening Plaintiff,
v.
CITY OF DETROIT, Joseph Vassallo, Paul Bernard, and Frederick Rottach, Defendants-Appellees, and
Central Maintenance Services, Inc., Sam Fodale, Jerry Fodale, State of Michigan, and Diamond Dismantling, Inc., Defendants.
Docket No. 132163, COA No. 266668.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the August 17, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.